J-S07041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.M.B.                          :
                                               :
                                               :
                                               :
                                               :   No. 748 WDA 2021

                   Appeal from the Order Dated June 24, 2021
      In the Court of Common Pleas of Bedford County Criminal Division at
                        No(s): CP-05-JV-0000032-2011


BEFORE: OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: MARCH 23, 2022

        A.M.B. appeals an order of the Court of Common Pleas of Bedford

County (trial court) mandating a one-year extension of his involuntary

inpatient commitment pursuant to 42 Pa.C.S. §§ 6401-6409 (Act 21). He

argues that the Commonwealth did not present sufficient evidence that he

continues having serious difficulty controlling sexually violent behavior. We

affirm.

        In 2011, A.M.B. was adjudicated delinquent of committing acts that

would constitute indecent assault1 if committed by an adult. The adjudication

stemmed from A.M.B.’s sexual assault of an intellectually disabled woman.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3126(a)(6).
J-S07041-22


      On July 18, 2014, the trial court held a hearing to determine whether

A.M.B. suffered from a personality disorder resulting in difficulty controlling

sexually violent behavior and which made it likely he will engage in acts of

sexual violence.   Under 42 Pa.C.S. § 6403(d) of Act 21, a person may be

subject to court-ordered commitment for involuntary treatment if a

personality disorder and uncontrollable propensity for sexual violence are

proven by clear and convincing evidence.

      Following the hearing in 2014, the trial court found that the evidence

was sufficient to warrant A.M.B.’s commitment for involuntary treatment. He

was then committed to the Sexual Responsibility and Treatment Program

(SRTP) of the Torrance State Hospital. From 2015 to 2020, the matter was

reviewed annually, and each time, the trial court found that the evidence was

sufficient to continue A.M.B.’s inpatient commitment.         See generally

Interest of A.M.B., 264 A.3d 384 (Pa. Super. September 20, 2021)

(unpublished memorandum) (summarizing procedural history of A.M.B.’s

involuntary inpatient commitment status).

      At A.M.B.’s most recent annual review hearing on June 24, 2021, the

trial court again determined that clear and convincing evidence established

that he has serious difficulty controlling sexually violent behavior due to a

mental abnormality or personality disorder that makes him likely to engage in

a future act of sexual violence. See Hearing Transcript, 6/24/2021, at pp.

93-97. Accordingly, A.M.B. was once more mandated to undergo an additional


                                     -2-
J-S07041-22


year of involuntary commitment. See Trial Court Order, 6/25/2021, at 1; see

also Trial Court 1925(a) Opinion, 8/9/2021, at 3-6 (setting forth the trial

court’s reasoning and suggested reasons why the order on review should be

upheld). A.M.B. timely appealed, and in his brief, he raises a single issue:

       Whether the trial court erred in determining by clear and
       convincing evidence that [A.M.B.] continues to have serious
       difficulty controlling sexually violent behavior while committed for
       inpatient treatment due to a mental abnormality or personality
       disorder that makes him likely to engage in an act of sexual
       violence and, further, ordering that [A.M.B.] be committed for
       additional involuntary treatment for one (1) year to the sexual
       responsibility & treatment program [SRTP] on the campus of
       Torrance State Hospital[.]

Appellant’s Brief, at 8 (suggested answer omitted).

       A.M.B.’s central contention is that the evidence supporting his

involuntary commitment is legally insufficient. He stresses that despite his

diagnoses of personality disorders,2 his behavior in the past seven years of

involuntary commitment has demonstrated his ability to refrain from

committing sexually violent offenses.

       Moreover, A.M.B. argues that although he has not completed all five

steps of the SRTP, there is no evidence that completion of the program is

correlated with a lower propensity to commit violent sexual offenses.



____________________________________________


2A.M.B. was diagnosed with an anti-personality disorder, and “other specified
paraphilic disorder, which is related to having some pathological sexual
patterns that don’t quite meet the criteria for a full separate diagnosis.”
Hearing Transcript, 6/24/2021, at pp. 59-60.


                                           -3-
J-S07041-22


According to A.M.B., his diagnoses and failure to complete his treatment

program do not satisfy the clear and convincing evidence standard of the

statutes governing court-ordered involuntary treatment. See 42 Pa.C.S. §

6403.

        We begin our analysis of A.M.B.’s claim by reciting the applicable

standard of review. “[T]he Commonwealth . . . bears the burden of showing

by clear and convincing evidence that ‘the person has a mental abnormality

or personality disorder which results in serious difficulty in controlling sexually

violent behavior that makes the person likely to engage in an act of sexual

violence.’” Commonwealth v. S.T.S., Jr., 76 A.3d 24, 38 (Pa. Super. 2013)

(quoting Interest of A.C., 991 A.2d 884, 889 (Pa. Super. 2010)). If this

burden is met, then the trial court must commit the person to one year of

inpatient treatment. See Interest of A.C., 991 A.2d at 889.

        Clear and convincing evidence is evidence “that is so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitation, of the truth of the precise facts in issue.”

Commonwealth v. Meals, 912 A.2d 213, 223 (Pa. 2006) (quoting

Commonwealth v. Maldonado, 838 A.2d 710, 714 (Pa. 2003)).                   “When

reviewing the sufficiency of the evidence in this context, we must consider the

evidence in the light most favorable to the Commonwealth, which prevailed

upon the issue [below].” See id., at 218; In re S.T.S., Jr., 76 A.3d at 28




                                       -4-
J-S07041-22


(same). This Court is precluded from “weighing and assessing evidence in the

first instance.” Meals, 912 A.2d. at 223.

      In the instant case, the Commonwealth presented sufficient evidence

from which the trial court could conclude, under the clear and convincing

evidence standard, that A.M.B. suffers from a mental abnormality or

personality disorder that makes him likely to engage in an act of sexual

violence in the future.

      At the annual review hearing held in 2021, the Commonwealth

presented two witnesses who opined on A.M.B.’s mental health and likelihood

of engaging in future acts of sexual violence. The first witness, Dr. Robert

Stein, is a member of the Pennsylvania Sexual Offender’s Assessment Board,

and he was admitted as an expert in the field of sexual offender assessment

and treatment. Dr. Stein testified that he has conducted A.M.B.’s assessments

in the treatment program each year from 2014 to 2021. According to Dr.

Stein, A.M.B. suffers from an anti-social personality disorder and a “paraphilic

disorder.” Hearing Transcript, 6/24/2021, at pp. 19-20. It was Dr. Stein’s

opinion that if A.M.B. were released from the program before successful

discharge, he would be likely to engage in an act of sexual violence. Id., at

26.

      The Commonwealth’s second witness, Dr. Cole McCracken, is the clinical

director of A.M.B.’s treatment program. Dr. McCracken was qualified at the

hearing as an expert in clinical psychology and the treatment of sexual


                                     -5-
J-S07041-22


offenders. Dr. McCracken echoed Dr. Steins’ testimony that A.M.B. suffers

from other specified paraphilic disorder, which he described as “having some

pathological sexual patterns that don’t quite meet the criteria for a full

separate diagnoses.” Id., at 60. For example, A.M.B. displayed “elements of

exhibitionism, frottage, and non-consent.”       Id.   Moreover, Dr. McCracken

testified that A.M.B. was diagnosed with “anti-social personality disorder and

schizotypal personality disorder.” Id., at 60.

       Both Dr. Stein and Dr. McCracken testified that in addition to having

personality disorders, they believed that if released to an outpatient treatment

facility,3 A.M.B. would be likely to commit violence sexual offenses:

       Dr. Stein testified that this has been [A.M.B.’s] most successful
       year at the SRTP. In the past year [A.M.B.] has progressed further
       than he ever has, attaining Level 2-3 of the program in April 2021.
       Level 2-3 allows residents to be eligible for the in-house step-
       down unit, which while still in a secure lockdown setting, offers
       expanded freedoms and more ability to interact with peers.
       Despite this progress, Dr. Stein expressed concern that [A.M.B.]
       has not yet developed the necessary coping strategies to deal with
       the unstructured environment. [A.M.B.’s] behaviors have only
       recently stabilized in a secure setting. Dr. Stein testified that
       [A.M.B.] continues to have difficulties with being defensive and
       argumentative. [A.M.B.] must develop coping skills to manage
       his high-risk factors so that once in the unstructured community,
       he does not engage in sexual misconduct with those that are
       vulnerable. Dr. Stein testified that, “If he were released to the
       community today, he would not have developed the coping
       strategies to deal with the unstructured environment.” Dr. Stein
____________________________________________


3 Since 2014, A.M.B. has been confined to inpatient treatment at the Torrance
State Hospital, where he participates in the SRTP. This program consists of
five progressive “levels” of supervision and social interaction, with Level 1
being the most restrictive, and Level 5 being the least restrictive.


                                           -6-
J-S07041-22


      testified that in his opinion, [A.M.B.] meets the criteria for further
      involuntary commitment.

                                     ****

      Dr. McCracken testified as to [A.M.B.’s] progress within the past
      year, including his progression to Level 2-3. Dr. McCracken
      reported that [A.M.B.] was better able to work through his
      defensiveness and resistance to treatment in this past year.
      However, [A.M.B.] continues to struggle with a profound negative
      view of himself.

Trial Court Opinion, 4-6 (citations omitted).

      Additionally, Dr. Stein and Dr. McCracken also expressed concern that

A.M.B. had, in past years, disclosed having deviant sexual fantasies, but that

in the most recent year, he had ceased doing so. The witnesses explained

that the lack of disclosure or defensiveness that A.M.B. exhibited has a

negative impact on his ability to control his impulses to commit acts of sexual

violence. Although these witnesses were optimistic about the progress A.M.B.

had made in the previous year – an optimism shared by the trial court – they

believed that another year of inpatient treatment would enable A.M.B. to

progress through his program to the extent necessary to prepare him for

release. Significantly, A.M.B. has only recently progressed to a point in his

treatment program where the strictest supervisions have not been necessary,

and the two witnesses both opined that A.M.B. needs more time adapting to

unsupervised social interaction before he can effectively regulate his impulses

on his own. See Hearing Transcript, 6/24/2021, at pp. 35-38, 57-60.




                                      -7-
J-S07041-22


       The opinions of Dr. Stein and Dr. McCracken were credited by the trial

court, who sat as the finder of fact. See Meals, 912 A.2d. at 223. A.M.B.’s

lack of sexually violent behavior and his general critique of the efficacy of his

treatment program did not preclude a determination that further inpatient

treatment is warranted. As we explained in A.M.B.’s previous appeal, “this

Court has not required evidence of overtly sexually violent acts to support a

finding that an individual poses a high risk of reoffending when reviewing the

sufficiency of the evidence pursuant to Section 6404(b)(2).”        Interest of

A.M.B., 264 A.3d 384 (citing J.C., 232 A.3d at 897-98 (rejecting sufficiency

claim based on lack of evidence that appellant had touched anyone

inappropriately since his adjudication of delinquency)). Thus, A.M.B.’s claim

has no merit, and the order committing A.M.B. to another year of involuntary

inpatient treatment must stand.4

       Order affirmed.

       Judge Olson concurs in the result.

       Judge Sullivan concurs in the result.




____________________________________________


4  Despite this Court’s disposition, we note that the clear and convincing
evidence standard was only just barely met here due to the somewhat tenuous
link between A.M.B.’s lack of progress in his treatment program and the
likelihood that he will commit a sexual offense in the future. However, we are
constrained by our standard of review to affirm the trial court’s ruling, which
was predicated on the unrefuted opinions of two expert witnesses.

                                           -8-
J-S07041-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2022




                          -9-